Citation Nr: 0705033	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-02 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with low back 
pain.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left distal thigh bayonet wound.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

It is necessary to clarify the issues on appeal.  With 
respect to the back claim, the June 2001 rating decision 
continued the 10 percent disability rating then in effect.  
The veteran filed a notice of disagreement (NOD) in January 
2002.  After additional development was completed, the RO 
issued another rating decision in November 2004, which, in 
part, granted a 40 percent disability rating for the 
veteran's back condition, effective date of claim.  A 
statement of the case (SOC) was then issued later in November 
2004, and a substantive appeal was received in January 2005.

The back claim is the only issue the RO certified to the 
Board as on appeal.  After the November 2004 SOC, the RO 
received a statement from the veteran's representative which 
was accepted in lieu of a substantive appeal form concerning 
the evaluation of the veteran's back condition.  However, the 
RO seems to have missed the fact that a formal substantive 
appeal was then received in January 2005, which showed the 
veteran's intent to pursue all claims "open."  It is for 
this reason that the Board has also identified the left thigh 
rating as being on appeal.  With respect to this claim, the 
June 2001 rating decision continued the zero percent 
disability rating then in effect.  The veteran's NOD in 
January 2002 included this issue.  After additional 
development was completed, the RO issued another rating 
decision in November 2004, which, in part, granted a 10 
percent disability rating for the veteran's thigh condition, 
effective date of claim.  A statement of the case (SOC) was 
then issued later in November 2004, and a substantive appeal 
was received in January 2005.

Although the issue of an increased rating for bayonet wound 
residuals was last addressed in the November 2004 SOC, there 
is no prejudice to the veteran by the Board proceeding to 
consider this issue.  Subsequent to that SSOC, a treatment 
note dated December 2004 was received, which mentioned the 
existence of the residuals without providing an assessment of 
them.  The Board does not find the acknowledgement of the 
residuals to be pertinent to the question of an increased 
rating within the meaning of 38 C.F.R. § 20.1304.  As such, 
remand for initial consideration by the RO is not warranted.  

The Board notes that an issue of an increased rating for 
residuals of a left Achilles tendon rupture was also 
appealed. The June 2001 rating decision continued the 10 
percent disability rating then in effect.  The NOD in January 
2002 included this issue.  After additional development was 
completed, the RO issued another rating decision in November 
2004, which, in part, granted a 30 percent disability rating 
for this condition, effective date of claim. This is the 
maximum rating available under this DC.  See 38 C.F.R. 
§ 4.71a, DC 5311.  As the full benefit sought has been 
granted, this issue is no longer before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993); Grantham v. Brown, 114 F. 3d 
1156 (Fed. Cir. 1997).

The veteran also initiated an appeal on the issue of service 
connection for narcolepsy, which was denied in the June 2001 
rating decision.  Service connection was granted in the 
November 2004 rating decision, with assignment of a 10 
percent disability rating.  The veteran initiated an appeal 
on the rating assigned; however, following the Statement of 
the Case in December 2005, he did not perfect it with the 
submission of a VA Form 9 or a substantive appeal.  The issue 
of the rating for narcolepsy is not before the Board.


FINDINGS OF FACT

1.  The veteran's lumbar degenerative disc disease is not 
manifested by ankylosis, vertebral fracture or neurological 
complication.  

2.  The veteran's residuals of a bayonet wound are manifested 
by decreased sensation and a well-healed, non-tender scar.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
for degenerative disc disease of the lumbar spine with low 
back pain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).

2.  The criteria for an evaluation greater than 10 percent 
for residuals of a left distal thigh bayonet wound are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800-7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

During the pendency of this claim, the criteria for rating 
skin and spine disabilities were revised (effective August 
30, 2002 for skin ratings and September 23, 2002 and 
September 26, 2003 for spine ratings).  The Board will 
evaluate the veteran's claims under both the criteria in the 
VA Schedule for Rating Disabilities in effect at the time of 
his filing and the current regulations in order to ascertain 
which version would accord him the highest rating.  According 
to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

a. Degenerative Disc Disease

The veteran currently receives a 40 percent rating under DC 
5292 for limitation of lumbar spine motion.  This is the 
maximum rating available under this Diagnostic Code.  See 
38 C.F.R. § 4.71a (2003).  Higher ratings for spine 
disabilities are available under other Diagnostic Codes.  

The evidence shows that the veteran developed degenerative 
disc disease of his cervical spine during the period on 
appeal.  The veteran was sent to an August 2005 VA 
examination to determine the extent and etiology of the disc 
disease.  The examiner's opinion states that the cervical 
disc disease is not related to the veteran's service 
connected lumbar disc disease.  Service connection for the 
cervical spine condition was denied in a December 2005 rating 
decision, which the veteran did not appeal.  As such, the 
evidence of cervical disc disease will not be considered.  

As noted above, the regulations pertaining to rating spine 
disabilities were revised in 2002 and 2003.  Under the pre-
2002 version of the spine ratings provisions, ratings higher 
than 40 percent were available for Intervertebral Disc 
Syndrome (DC 5293), ankylosis (DC 5286-5289), and vertebra 
fracture (5285).  

DC 5293 provided a rating of 60 percent for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

The evidence of record does not show that the veteran's 
degenerative disc disease has resulted in neuropathy or 
muscle spasm.  The veteran underwent an EMG test for 
neurological functioning during a 2001 VA examination.  The 
results were normal, with no evidence of radiculopathy.  
There is no indication of absent ankle jerk on any 
examination of record.  The veteran occasionally complains of 
radiating pain; on examination, the pain distribution did not 
conform to a dermatome pattern indicating neurological 
impairment.  See VA outpatient record dated in January 2005.  
There is no indication on the record of muscle spasm either 
by the veteran's complaint or elicited during treatment.  The 
veteran also gains significant relief from a TENS unit.  In 
short, the Board finds that the veteran's symptoms do not 
rise to the level of severity required for a 60 percent 
rating under DC 5293.

The record also does not contain evidence, nor does the 
veteran allege, that he has suffered either ankylosis or 
vertebral fracture.  Accordingly, higher ratings under DCs 
5285 through 5289 are not for application.  

Under the revisions to 38 C.F.R. § 4.71a, Diagnostic Code 
5293, for rating intervertebral disc syndrome, effective 
September 23, 2002, preoperative or postoperative 
intervertebral disc syndrome is to be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  The revised schedule does not provide for an 
evaluation higher than 60 percent.

The evidence does not show, and the veteran has not alleged, 
that his back condition has resulted in bedrest prescribed by 
a physician.  The veteran has submitted a record of time 
missed from work; however, there is no corresponding medical 
record showing the time missed was because he was ordered 
bedrest by a physician.  As such, there is no indication of 
incapacitating episodes on this record, and a higher rating 
under the revised DC 5293/5243 is not warranted.  

Under the amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including intervertebral disc syndrome under Diagnostic Code 
5243.  See 68 Fed. Reg. 51, 454, 51,456 (Aug. 27, 2003) 
(effective Sept. 26, 2003).

Under the general rating formula, a 50 percent evaluation 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation is warranted where 
unfavorable ankylosis of the entire spine is demonstrated.  
38 C.F.R. § 4.71a, DC 5243.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  As 
noted above, there is no evidence or allegation of ankylosis.  
Accordingly, the Board finds that a higher rating is not 
appropriate under the General Ratings Formula for DC 5243.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id., at Note (1).  However, there is no showing that the 
veteran now objectively manifests neurologic symptoms as a 
consequence of the service-connected lumbar spine disorder.  
The veteran does have neurological impairment of his left 
thigh, but that is related to his bayonet wound residuals and 
will be discussed below.  Ratings for associated neurological 
complications are not for application.  

It is clear that the veteran's back condition results in a 
certain level of functional loss, and he has submitted 
evidence showing work restrictions due to this disorder.  
However, the condition has not interfered with his 
neurological functioning, and there is medical evidence 
indicating that the functional loss he experiences is not 
particularly severe.  For example, a May 2005 VA outpatient 
record indicates that his posture was erect, there was no 
redness or swelling of the lumbar spine muscles, strength was 
appropriate and equal, and, more importantly, there was full 
range of motion and he could change positions without 
difficulty.  With the exception of a flare-up shown in 
January and February 2002 due to an acute injury, all other 
medical evidence, particularly the more recent VA outpatient 
records, show complaints of pain with few corresponding 
objective indicators of symptoms or functional loss due to 
the back disorder.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for degenerative disc disease of the lumbar 
spine with low back pain.  See Gilbert, 1 Vet. App. at 53.

b. Residuals of a Left Thigh Bayonet Wound

The veteran currently receives a 10 percent rating for 
residuals of a left distal thigh bayonet wound under DC 8622 
for moderate neuritis of the superficial peroneal nerve.  The 
RO rated the residual scar as noncompensable under the 
applicable scar ratings provisions.  

DC 8622 is rated under the provisions of DC 8522.  Diagnostic 
Code 8522 addresses the superficial peroneal nerve, which 
relates to eversion of the foot.  Under Diagnostic Code 8522, 
a zero percent evaluation may be assigned for mild incomplete 
paralysis of the superficial peroneal (musculocutaneous) 
nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8522.  A 10 
percent evaluation requires moderate incomplete paralysis.  
Id.  A 20 percent evaluation requires severe incomplete 
paralysis.  A 30 percent rating requires complete paralysis 
with eversion of the foot weakened.  Id.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Note preceding Diagnostic Code 8515.

In this case, the veteran's peroneal neuropathy is evidenced 
by his decreased sensation in his left thigh.  The veteran 
has a history of diminished sensation in his left leg and 
dragging his left foot while walking.  The diminished 
sensation was noted immediately following the initial injury.  
It has been consistently reported.  The left foot drag was 
first noted at a July 1999 VA examination and thought to be 
secondary to his Achilles tendon pain.  The favoring of the 
left foot was noted again at a February 2001 nerve conduction 
study.  The veteran reported the favoring of the foot was 
secondary to his Achilles tendon pain.  The nerve conduction 
studies of his left leg were within normal limits.  At a 
January 2004 VA examination, the veteran had diminished 
sensation of light touch in the lateral aspect of his left 
leg in the superficial peroneal distribution.  Sensation to 
light touch around the left ankle was intact.  Range of 
motion showed eversion to twenty degrees and inversion to 
twenty five degrees.  Muscle stretch reflexes were 2+ out of 
4.  In sum, the veteran retains the ability to evert his foot 
and the disruption in his gait has been attributed to his 
left ankle, for which he already receives a compensable 
rating.  All other remaining symptoms are sensory.  

Since the involvement of the peripheral nerves is wholly 
sensory, the Board finds that the veteran's peroneal 
neuropathic bayonet wound residuals do not rise to the level 
of severe incomplete paralysis.  A higher rating for neuritis 
of the superficial peroneal nerve under DC 8622 is not 
warranted.  The Board will turn to the appropriate rating for 
scar residuals.  

The RO found the veteran's scar to be noncompensable.  The 
veteran's scar was assessed at January 2001 and January 2004 
VA examinations.  The scar was noted to be run horizontally 
across the posterior area of the distal thigh, two 
centimeters in length.  There is no indication of underlying 
tissue involvement or loss.  The veteran receives no ongoing 
treatment for the scar.  

As noted above, the regulation governing ratings for skin 
disabilities was revised, effective August 30, 2002.  Prior 
to August 30, 2002, DC 7800 addressed disfigurement of the 
head, face and neck.  38 C.F.R. § 4.118 (2002).  Diagnostic 
Codes 7801 and 7802 provide evaluations for scars resulting 
from burns.  Diagnostic Code 7803 provided that scars that 
were superficial, poorly nourished, with repeated ulceration, 
warranted a 10 percent evaluation.  Diagnostic Code 7804 
provided that scars that were superficial, tender and painful 
on objective demonstration, warranted a 10 percent 
evaluation.  From August 30, 2002, DC 7800 still rates 
disfigurement of the head, face and neck.  DC 7801 applies to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion, and are at least 39 sq. cm.  DC 7802 
provides that scars, other than the head, face or neck that 
are superficial and do not cause limited motion, that occupy 
an area or areas of 144 square inches (929 square 
centimeters) or greater, warrant a 10 percent evaluation.  DC 
7803 provides that scars that are superficial, unstable, 
warrant a 10 percent evaluation.  DC 7804 provides that scars 
that are superficial, painful on examination, warrant a 10 
percent evaluation.  Under the old and current DC 7805, other 
scars are rated on limitation of function of the affected 
part.

The evidence does not show and the veteran does not allege 
that the residuals of a bayonet wound are on his head, face 
or neck; therefore, no further inquiry into DC 7800 is 
warranted.  The old versions of DC 7801 and 7802 are 
inapplicable as the scars are not burn related.  The current 
DC 7801 and DC 7802 are inapplicable here as the scar has 
been found to involve less than 39 square centimeters.  The 
scar is located on the veteran's thigh and there is no 
evidence of limitation of motion as a result of the scar.  As 
such, the old and current versions of DC 7805 are 
inapplicable.

Under the prior version of DC 7804, a 10 percent rating was 
warranted for superficial scars, with objective evidence of 
tenderness and pain.  Similarly, the current DC 7804 requires 
a superficial scar be painful on examination for a 10 percent 
rating.  Both versions of DC 7804 require that an examiner 
note tenderness or pain during treatment or an evaluation.  
At no time has the veteran's scar been reported to be painful 
on examination, or objective evidence of tenderness been 
shown.  The veteran contends otherwise; however, the Board 
has reviewed all of the medical evidence submitted, including 
records dating back to the original injury in 1988 to find 
anything to support this claim.  None could be found.  A 
compensable rating under either the prior or current version 
of DC 7804 is not warranted.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for residuals of a left distal thigh bayonet 
wound.  See Gilbert, 1 Vet. App. at 53.

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in July 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in July 2003, he was 
provided sixteen months to respond with additional argument 
and evidence and the claim was readjudicated and the 
statement of the case (SOC) was provided to the veteran in 
November 2004.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The July 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  Since the RO assigned the 40 and 
10 percent disability ratings at issue here for the veteran's 
service-connected disabilities, and the Board has concluded 
that the preponderance of the evidence is against assigning 
higher ratings, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has requested that records from his 
time stationed at the Schofield Barracks in Hawaii during 
service be found and incorporated into the file.  Despite 
many attempts by the RO to obtain these records, it does not 
appear that these records were ever located.  The Board finds 
that there is no prejudice to the veteran in not adding these 
records to the file because these claims are for increased 
ratings and, as noted above, the current level of functioning 
is the primary concern.  See Francisco, supra.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2001 and 2004.  The veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA, which records are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  See, e.g., VA 
outpatient record dated in May 2005 concerning results of 
back examination.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The 2001 and 2004 VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with low back 
pain is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of a left distal thigh bayonet wound is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


